Case 0:20-cv-61229-RAR Document 15 Entered on FLSD Docket 09/14/2020 Page 1 of 1



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                        CASE NO. 20-CIV-61229-RAR

  JOEL ALIDES RODRIGUEZ,

             Plaintiff,

  v.

  SONIA QUINONES, in her official capacity
  as Chief of the Hallandale Police Department, et al.,

        Defendants.
  _______________________________/

                          ORDER REQUIRING JOINT SCHEDULING REPORT
                           AND CERTIFICATES OF INTERESTED PARTIES 1

             The parties are directed to prepare and file a joint scheduling report, as required by Local

  Rule 16.1, by November 16, 2020. In addition, by November 16, 2020, the parties, including

  governmental parties, must file Certificates of Interested Parties and Corporate Disclosure

  Statements that contain a complete list of persons, associated persons, firms, partnerships, or

  corporations that have a financial interest in the outcome of this case, including subsidiaries,

  conglomerates, affiliates, parent corporations, and other identifiable legal entities related to a party.

  Throughout the pendency of the action, the parties are under a continuing obligation to amend,

  correct, and update the Certificates.

             DONE AND ORDERED in Fort Lauderdale, Florida this 14th day of September, 2020.



                                                                   _________________________________
                                                                   RODOLFO A. RUIZ II
                                                                   UNITED STATES DISTRICT JUDGE



  1
       The parties must not include Judge Ruiz as an interested party unless he has an interest in the litigation.
